TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-17-00748-CR



                                   Travis Marpoe, Appellant

                                                v.

                                  The State of Texas, Appellee


               FROM THE 450TH DISTRICT COURT OF TRAVIS COUNTY
      NO. D-1-DC-17-203375, THE HONORABLE BRAD URRUTIA, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant’s brief on appeal was originally due April 2, 2018. On counsel’s

motions, the time for filing was extended to June 29, 2018. Appellant’s counsel has now filed a

third motion, requesting that the Court extend the time for filing appellant’s brief. We grant the

motion for extension of time and order appellant to file a brief no later than July 30, 2018. No

further extension of time will be granted and failure to comply with this order will result in the

referral of this case to the trial court for a hearing under Rule 38.8(b) of the Texas Rules of

Appellate Procedure.

               It is ordered on July 3, 2018.



Before Justices Puryear, Goodwin, and Bourland

Do Not Publish